Campbell, J.,
(dissenting.) Relators are assignees of a firm consisting of Oliver W. Barnes, of New York city, Joseph W Crawford, of • Philadelphia, and Francis 0. O'Reilly, of Orange, N. J. Relators both live in Pennsylvania. Their assignors had a contract for building a railroad in three of the Upper Peninsula counties, with Walston H. Brown and Samuel Thomas, of New York city, and Columbus R. Cummings and William B. Howard, of Chicago. None of these defendants has been in Michigan during the transactions to be referred to. Relators appear to have brought a suit of foreign attachment against the defendants in the Upper Peninsula, at Marquette, on which issue was joined. Subsequently, for reasons of convenience, this suit was discontinued, and by mutual understanding they attempted to bring a suit in the circuit court for Wayne county, filing a declaration on December 7, 1889. Defendants, by attorney, put in a plea to the merits on December 16, 1889. No service, or attempt at'service, was made on any one of the defendants. Defendants early in January, 1890, the case being on the term calendar for trial as a jury cause, applied to the respondent for a struck jury, setting up the circumstances of the controversy, and the wide range of inquiry necessary, and the residence of the parties, and the locality of the work done and in litigation, and claiming that all of the facts made it unsafe and undesirable for trial by an ordinary jury. Plaintiffs opposed this motion, and insisted there was no reason for having a special jury.
On these facts appearing, the respondent refused to *345have the case kept in court at all, as one which the Wayne circuit court was not bound to try, and dismissed it. Eelators seek a mandamus to restore the cause to the court and calendar.
Several reasons were discussed on the hearing before us, depending on very grave questions. In the view I take of the motion, it is not necessary to consider them all. The jurisdiction, in my view, depends entirely on the policy of the statutes of Michigan. Without passing on the point directly, I am inclined to think that, if the suit had been begun in the statutory way, the controversy might be litigated in our courts somewhere against the parties reached. But the controversy is fairly presented, not whether our courts can entertain proceedings between non-residents, but whether this suit is brought at such a place and in such a way that the Wayne circuit court is legally bound to hear it, and has no option on the subject. If not legally bound to do so, we have no right to review its discretion in declining to hear it. While we have statutes which to some extent, at least, raise distinctions prising out of residence, I do not propose to consider them all particularly. There are some incidents of territorial' jurisdiction which are universally recognized. Among these is the constitutional and elementary doctrine that, while every state may reach property actually within its borders, no personal judgment has the least validity unless made against a person actually served with process, or else appearing voluntarily to respond to a suit. It is equally well settled that no one, whether partner or in any other relation of joint interest, can subject any of his associates to such personal jurisdiction, either by suit or by arbitration. No one can be brought into court personally, without personal service or personal waiver of service. In order, therefore, to get a personal judgment against all these defendants, they must all be *346served or appear; and a judgment which does not bind them all personally is not entitled to faith and credit, under the Constitution of the United States. D’Arcy v. Ketchum, 11 How. 165.
It is plain that, so long as these defendants are outside of Michigan, no court in Michigan can reach them. Service of Michigan process beyond the State is not due process of law, and is void for any jurisdictional purpose. Bischoff v. Wethered, 9 Wall. 812; McEwan v. Zimmer, 38 Mich. 765. Under our statutes, no service of process is valid outside of the county, upon any defendant, until jurisdiction has been obtained by service on some defendant within it. Turrill v. Walker, 4 Mich. 177; Denison v. Smith, 33 Id. 155. When a suit has been so far instituted as to fix the jurisdiction against any defendant, although the authorities are not entirely clear, there is usually no obstacle to a waiver of strict procedure by voluntary action under appearance. But I have found no support anywhere for the doctrine that jurisdiction itself can be given in any way or in any case-not provided for by law; and there is no provision in statute or common law which allows jurisdiction to depend on the mere will of the parties. 'The only provision in our laws which allows litigation to be commenced without process applies only to courts of justices of the peace, and its express authorization is not without significance, as creating a new method for the first time. By section 6823 of Howell’s Statutes it is provided that-suit may be instituted before a justice either by the-voluntary appearance of “parties or by process.” It may be remarked that there is no statutory or common-law rule which allows the original jurisdiction of any court to be called into exercise except by or through the-party in person. It is not within the power of an attorney to represent his client in litigation not .already pend*347ing. By section 6825, a voluntary suit is to be commenced “ at tbe time when the parties shall appear before the justice and join issue.” The statute’ also allows a debtor, with the consent of a creditor, to appear in person before a justice, and confess judgment without process. Section 6816. But this can only be done by a strict compliance with the statute, and a judgment by confession in any way varying from the statutory method is void. Spear v. Carter, 1 Mich. 19; Wilson v. Davis, Id. 156; Beach v. Botsford, 1 Doug. 199; Clark v. Holmes, Id. 390. The same rule applies to stay of execution of a justice’s judgment. If given for any more than the statutory 'amount, it is absolutely void. Shadbolt v. Bronson, 1 Mich. 85. It is also held in Soper v. Fry, 37 Mich. 236, in accordance with many other cases, that a partner has no authority to confess judgment.
There has been some doubt at common law whether an appearance can be entered at all before the time expires under the process served, and it seems then to be confined to cases where it is necessary for some purposes for the defendant; as, for example, to discharge appearance bail. But there is nowhere any recognition of the validity of a proceeding not commenced by legal process. It is not profitable to attempt to surmise all the reasons for legal rules, but courts have no right to disregard them. The government is interested in controlling litigation, and in preventing it, except under its own regulations. It involves many considerations which none but the Legislature can pass upon. Due process of law, under which property may be seized and sold, or whereby the public machinery is used at public expense, cannot depend on mere private will. Our laws have removed most of the merely formal impediments to suing, but they have not allowed parties to get into court, except through the ways indicated. There is but one method left to the *348•parties for litigating disputed facts in any but the regular way, and that is by arbitration. That is allowed to be done, not in court, but out of court; but it may be submitted by acknowledgment before some public officer, and, if regularly executed, may be by the submission entitled to be entered as a judgment in a court designated. How. Stat. § 8474. But, if not executed in strict accordance with law, such award cannot be received by any court as the foundation of a judgment (Gibson v. Burrows, 41 Mich. 713); and the arbitration cannot cover questions of landed title (section 8475.)
Provision is also made for confession of judgment by virtue of power executed out of court, but the attorney’s power to file a cognovit must be'found in a special and separate ajjpointment in writing, outside of the evidence of debt, and is strictly limited by its terms. Section 7662. Parties are also allowed to agree upon a case stating only facts, and submit it to the circuit court for judgment on the law, without suit brought, if the controversy might be made the ground of an action; but it must be shown by affidavit that the controversy is real, and in good faith. How. Stat. § 6469. But it was held in Goodrich v. Detroit, 12 Mich. 279, that such a case must leave no inference of fact to be drawn by the court, and that no further facts or evidence can be permitted to be introduced. No other cases of voluntary jurisdiction have been provided ■ for, and none of these include any litigation of issues of fact.
When we look at the judiciary laws, we shall find them as precise in their directions as the common-law practice, but simplified in details. They próvide both where and how suits shall be begun, and of what the courts shall have cognizance. It is declared that the circuit courts shall have power, and it shall be their duty, to hear and determine all such matters “as may be lawfully brought *349into said courts.” It is further declared that the rules regulating their practice—
“Shall govern the practice and proceedings in the circuit courts, until altered by the Supreme Court, or by their authority.” Section 6467.
The venue may be changed on good cause shown, which is a matter of judicial discretion, and which is in no case allowed to be done by act of parties. Section 6468; Greeley v. Stilson, 27 Mich. 154. The only specified case in which it is done, except by the local judge, is where that judge is disqualified; and then it must be done by regular proceedings before another public officer, which must conform to the statute to be valid. Section 6495; Shannon v. Smith, 31 Mich. 452. Section 7291 provides two ways for beginning suits for debt or damages, which are (1) by original writ, and (2) by filing and service of declaration. It has been settled by our decisions that the suit is not begun till the declaration is served. Free Press Co. v. Bagg, 78 Mich. 650. And, as already suggested, service cannot be made on any defendant out of the county until it has been served and proof of service filed in the county where the suit is pending. Denison v. Smith, 33 Mich. 155; Clark v. Lichtenberg, Id. 307; Turrill v. Walker, 4 Id. 177. And it has been settled that service cannot be made within the original county on any one who is there as a witness, or on any other legal errand, which exempts him from process while away from his residence. Jacobson v. Judge, 76 Mich. 234 (42 N. W. Rep. 1110). By sction 7547 it is provided that all transitory actions shall be tried in the residence of one or the other of the parties. It was held in Haywood v. Johnson, 41 Mich. 598 (2 N. W. Rep. 926), that this is jurisdictional, and requires suits to be commenced there. It is only when a defendant is not a resident of the State that he may be served where he can be *350found. This is a rule of necessity, and results from the doctrine that all persous temporarily in any county become subject to its jurisdiction, and, if they have no fixed residence, must be treated as commorant wherever they are found. Under our statutes it is impossible to hold that any circuit court has jurisdiction without either process or service of declaration. These are the only methods recognized. Until a suit is pending, no attorney has official authority to appear for a client, and when a suit is actually pending no party can answer for any other party. No court can be compelled to assume the burden or authority of jurisdiction, unless in cases authorized by law. It is not in the power of private persons, whether citizens or not, to impose duties on courts, except by following the legal rules. The public officers, judicial or otherwise, cannot have duties laid on them by private action. The return before us indicates the great public inconvenience which would follow the assumption of jurisdiction in this case. That would be no answer to the application before us, if the legal duty exists. But it indicates, perhaps, some of the reasons which have induced the law-makers to so apportion the jurisdiction of courts as to make the burdens fall where they ought to fall, and to prevent parties from choosing their own forum, at their own pleasure.
I do not think the suit is legally before the Wayne circuit court, and I think the mandamus should be denied.